      Case 1:14-cv-10090-VEC Document 127 Filed 12/02/20USDC
                                                          PageSDNY
                                                               1 of 2
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES U.S. DISTRICT COURT                       DATE FILED: 12/2/2020
SOUTHERN DISTRICT OF NEW YORK



 NYK BULK & PROJECT CARRIERS LTD.,
                       Plaintiff,
      -against-

 O.W. BUNKER USA INC., NUSTAR                              14-CV-10090 (VEC)
 ENERGY SERVICES, INC., HARLEY
 MARINE GULF, INC., ING BANK N.V.                               ORDER

                                  Defendants.


 NYK TRADING CORPORATION,
                      Plaintiff,
      -against-

 O.W. BUNKER USA INC., O.W. BUNKER                         16-CV-6232 (VEC)
 USA INC. LIQUIDATING TRUST,
 NUSTAR ENERGY SERVICES, INC.,                                  ORDER

                                  Defendants.



VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 2, 2020, the parties informed the Court that they had reached a

settlement in principle, 14-CV-10090, Dkt. 126; 16-CV-6232, Dkt. 43;

       IT IS HEREBY ORDERED that all previously scheduled conferences and other

deadlines are cancelled.

       IT IS FURTHER ORDERED that this action will be dismissed with prejudice on

February 5, 2021, unless before that date one or more of the parties files a letter with the Court

requesting that the action not be dismissed and explaining why the action should not be

dismissed in light of the parties’ settlement. To be clear, any request that the action not be
         Case 1:14-cv-10090-VEC Document 127 Filed 12/02/20 Page 2 of 2




dismissed must be filed before February 5, 2021; any request filed on or after that date may be

denied solely on that basis.

       If the parties wish for the Court to retain jurisdiction to enforce their settlement

agreement, not later than January 29, 2021, they must submit (1) their settlement agreement to

the Court in accordance with Rule 7.A of the Court’s Individual Practices and (2) a request that

the Court issue an order expressly retaining jurisdiction to enforce the settlement agreement.

See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

       IT IS FURTHER ORDERED that upon dismissal, the Court will order the Clerk of Court

to disburse the amount deposited (plus interest). By no later than Friday, February 5, 2021, the

parties must jointly inform the Court what amount is to be paid to each of the parties. In the

same joint letter, the parties must inform the Court to whom the checks should be made payable

and to what address they should be sent.


SO ORDERED.
                                                          __________________________
Date: December 2, 2020                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge
